IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0563-17



                           TERRI REGINA LANG, Appellant

                                              v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE THIRD COURT OF APPEALS
                         BURNET COUNTY

      A LCALA, J., delivered the opinion of the Court in which K ELLER, P.J., K EASLER,
H ERVEY, R ICHARDSON, K EEL, and W ALKER, JJ., joined. K ELLER , P.J., filed a
concurring opinion. Y EARY, J., filed a dissenting opinion. N EWELL, J., concurred.

                                       OPINION

       The issue in this case is whether the statute defining the offense of organized retail

theft permits a conviction for ordinary shoplifting by a single actor. See T EX. P ENAL C ODE

§ 31.16(b). Terri Regina Lang, appellant, challenges the sufficiency of the evidence to

support her conviction for that offense after she was caught attempting to steal items from

a grocery store. On direct appeal, appellant contended that her conduct in engaging in

ordinary shoplifting, by herself and without the cooperation of others, could not, as a matter
                                                                                       Lang - 2

of law, properly give rise to a conviction for organized retail theft. The court of appeals

rejected her argument, concluding that the statutory language plainly permits a conviction

under these circumstances. We granted appellant’s petition for discretionary review to

evaluate the court of appeals’s analysis of her sufficiency challenge. We disagree with the

court of appeals’s conclusion that the organized retail theft statute plainly permits a

conviction for this type of conduct, and we instead hold based on our analysis of the

ambiguous statutory language, viewed in light of the statute’s extensive legislative history,

that this statute does not apply to the conduct of an ordinary shoplifter acting alone. Because

the facts in this case show that appellant did not engage in any conduct beyond committing

ordinary shoplifting by herself, we will vacate her conviction for organized retail theft. We

reverse the judgment of the court of appeals and remand this case to that court for it to

consider, in the first instance, whether the judgment should be reformed to any lesser

included offense.1

                                       I. Background

       In October 2013, appellant was shopping at HEB when an employee observed her

placing unpaid-for merchandise into reusable shopping bags in her cart. Appellant also

placed items inside a reusable shopping bag that was tied to the right-hand side of her cart.

Thinking this behavior unusual, the employee began observing appellant as she shopped for

around one hour. Appellant eventually finished shopping and headed towards the checkout.



1
       See Thornton v. State, 425 S.W.3d 289, 299-300 (Tex. Crim. App. 2014).
                                                                                            Lang - 3

As appellant went through the checkout, the employee observed appellant place the reusable

bags from inside her cart on the conveyor belt so that the items inside could be scanned by

the cashier. However, appellant did not do so with the bag that was tied to the side of her

cart. After appellant paid for the items that had been inside her cart, she loaded the items

back into the cart and headed towards the store’s exit. Once appellant had exited the main

doors, the employee and her manager stopped appellant and questioned her about the bag tied

to the side of her cart, which was full of unpaid-for items. The store employees called the

police, who arrived and eventually arrested appellant. Upon tallying up the value of the

items found in appellant’s possession, store employees determined that the value of the

unpaid-for merchandise totaled $565.59 before tax, whereas the paid-for merchandise totaled

$262.17.

       Appellant was charged and tried by a jury for the state-jail felony offense of organized

retail theft involving merchandise valued at $500 or more but less than $1,500. See T EX.

P ENAL C ODE § 31.16(b)(1), (c)(3) (West 2014).2 After the jury convicted her, the trial court

assessed her punishment at confinement for 20 months in a state-jail facility.

       On direct appeal, appellant argued that the evidence was legally insufficient to support

her conviction. Appellant presented two arguments in support of her position. First, she

contended that the offense of organized retail theft cannot be committed by an ordinary


2
        The indictment alleged that appellant did “intentionally conduct and promote and facilitate
an activity in which [she] received and possessed and concealed and stored stolen retail merchandise,
to wit: groceries, herbal supplements, energy drinks, and animal treats, and the total value of the
merchandise involved in the activity was greater than $500 but less than $1,500.”
                                                                                         Lang - 4

shoplifter acting alone—rather, the statute requires group action or collaborative effort.

Second, she contended that it would lead to absurd results to construe the statute to permit

a conviction for every instance of ordinary shoplifting. The court of appeals rejected these

arguments. Lang v. State, No. 03-15-00332-CR, 2017 WL 1833477 (Tex. App.—Austin

May 5, 2017) (mem. op., not designated for publication).

       The court of appeals began its analysis by construing the statutory language, which

provides that a person commits an offense if she “intentionally conducts, promotes, or

facilitates an activity in which the person receives, possesses, conceals, stores, barters, sells,

or disposes of: (1) stolen retail merchandise; or (2) merchandise explicitly represented to the

person as being stolen retail merchandise.” T EX. P ENAL C ODE § 31.16(b)(1), (b)(2). In

rejecting appellant’s contention that the statute requires group action and thus cannot be

violated by a person acting alone, the court of appeals observed that the statute “has no

explicit language regarding acting with others.” Lang, 2017 WL 1833477, at *4. The court

consulted dictionary definitions for the statutory terms “conducts, promotes, or facilitates,”

and it determined that the definitions for those terms “do not require (and are not limited to)

collective behavior or group involvement.” Id. Furthermore, viewing those statutory terms

in context, the court observed that what is conducted, promoted, or facilitated is an “activity,”

not another person. Id. at *6. Thus, the court concluded, “Nothing in the statutory language

requires that the person committing the offense work with others when engaging in the

prohibited behavior.” Id.
                                                                                           Lang - 5

       Regarding appellant’s second contention—that the statute results in absurdity if

construed to cover every act of ordinary shoplifting—the court of appeals also rejected that

argument. With respect to this matter, appellant had contended that the statutory phrase

referring to “stolen retail merchandise” suggests that the statute applies to a person whose

criminal activity begins after a theft has already occurred; thus the statute addresses “post-

theft activity, not a theft itself.” In resolving this argument, the court of appeals observed

that “stolen” is the past participle of “steal,” which the Penal Code defines as “to acquire

property or service by theft.” Id. at *7 (citing T EX. P ENAL C ODE § 31.01(7)). The offense of

theft, in turn, requires proof that a person “unlawfully appropriates property with intent to

deprive the owner of property.” Id. (citing T EX. P ENAL C ODE § 31.03(a)). Viewing these

statutory requirements in conjunction with the language of the organized retail theft statute,

the court of appeals reasoned that a person who commits theft by “unlawfully appropriat[ing]

retail merchandise also ‘possesses’ stolen retail merchandise” within the meaning of the

organized retail theft statute. Id. Thus, the court effectively held that a person who has

committed theft of retail merchandise also necessarily commits the offense of organized

retail theft. Id. Because the court of appeals concluded that the statutory language would

permit only one reasonable understanding and thus was plain, it declined appellant’s request

that it consider extra-textual sources, including the statute’s legislative history. Id.

       Applying its understanding of the statutory requirements to the facts of appellant’s

case, the court of appeals upheld her conviction through the following reasoning:
                                                                                            Lang - 6

       The evidence in this case demonstrated that appellant unlawfully appropriated
       retail merchandise from HEB when she concealed various items in the reusable
       shopping bag tied to her shopping cart and attempted to leave the store without
       paying for the items. After committing the theft, she possessed stolen retail
       merchandise as she tried to leave the store with the unlawfully appropriated
       items. This evidence was sufficient to support the jury’s verdict convicting
       appellant of organized retail theft.

Id.

       We granted three grounds in appellant’s petition for discretionary review to evaluate

the court of appeals’s analysis of her sufficiency challenge.3

                                          II. Analysis

       In her petition for discretionary review, appellant challenges the court of appeals’s

analysis of the organized retail theft statute and its ultimate conclusion upholding her

conviction. She asserts that the court of appeals erred by concluding that the statutory



3
       Appellant’s three grounds for review state as follows:

       1. May this Court adhere to a rule that refuses to allow the consideration of
       legislative history to interpret a statute unless the statute is ambiguous, when the
       Legislature states that legislative history may be considered whether or not a statute
       is ambiguous?
               a. Must Boykin v. State, 818 S.W.2d 782 (Tex. Crim. App. 1991) and its
       progeny be overruled to the extent they conflict with Texas Government Code
       Section 311.023, which Texas Penal Code Section 1.05(b) makes applicable to the
       Penal Code?

       2. Does the organized retail theft statute admit of more than one reasonable
       interpretation with respect to whether the statute may be violated by a solitary actor
       committing ordinary shoplifting, and does consulting the plain language alone lead
       to absurd results that the legislature could not possibly have intended?

       3. May a shoplifter violate the organized retail theft statute by committing ordinary
       shoplifting while acting alone?
                                                                                         Lang - 7

language is plain and by declining to consider the legislative history, which she asserts

clearly shows that the statute was not intended to apply to the conduct of an ordinary

shoplifter acting alone. She contends that, to the extent this Court’s precedent governing

statutory interpretation disallows a court from consulting extra-textual sources except in the

event of ambiguity or an absurd result, this Court should overrule that precedent and permit

consideration of extra-textual sources regardless of whether the statutory language is

ambiguous or plain. She further asserts that, properly interpreting the language in the

organized retail theft statute in light of the clear legislative history, the statute targets

activities that occur after retail merchandise has already been stolen, rather than the act of

theft itself, and that the statute requires proof of collective or group effort to support a

conviction. In view of these requirements, she maintains that the evidence is insufficient to

support her conviction when the evidence adduced at trial showed only that she committed

ordinary shoplifting by herself.

       We agree with appellant’s position that the court of appeals erred by concluding that

the statutory language is plain and by holding that resort to extra-textual sources is not

warranted. In view of the ambiguous statutory language and the relevant legislative history,

we conclude that the organized retail theft statute was not intended to target the conduct of

ordinary shoplifters acting alone, such as appellant, and instead requires proof of some

activity that is distinct from the act of theft itself. With respect to appellant’s ground asking

this Court to modify its rules of statutory interpretation, we will decline to consider that issue
                                                                                       Lang - 8

as it is unnecessary to the resolution of this case. After reviewing the applicable law, we

explain each of these conclusions in turn below.

         A. Applicable Law

         Due process requires that the State prove, beyond a reasonable doubt, every element

of the crime charged. Jackson v. Virginia, 443 U.S. 307, 318-19 (1979). In evaluating the

legal sufficiency of the evidence to support a criminal conviction, a reviewing court must

determine whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. Id. at 319; see also Cary v. State, 507 S.W.3d 750, 757 (Tex. Crim. App.

2016).

         Here, the parties do not dispute that the evidence, viewed in the light most favorable

to the prosecution, shows that appellant stole items from HEB by placing them in her

reusable shopping bag, failing to pay for those items in the checkout line, and then attempting

to leave the store while still possessing the items. The dispute here centers on whether these

facts, as a matter of law, are adequate to establish the offense of organized retail theft. To

resolve this question, we must construe the organized retail theft statute to determine whether

it properly reaches this type of conduct. See Delay v. State, 465 S.W.3d 232, 235 (Tex. Crim.

App. 2014) (recognizing that sufficiency review sometimes “involves simply construing the

reach of the applicable penal provision in order to decide whether the evidence, even when

viewed in the light most favorable to conviction, actually establishes a violation of the law”).
                                                                                       Lang - 9

       When interpreting statutes, we seek to effectuate the collective intent or purpose of

the legislators who enacted the legislation. Boykin v. State, 818 S.W.2d 782, 785 (Tex. Crim.

App. 1991). We focus our attention on the literal text of the statute in question and “attempt

to discern the fair, objective meaning of that text at the time of its enactment.” Id. “[I]f the

meaning of the statutory text, when read using the established canons of construction relating

to such text, should have been plain to the legislators who voted on it, we ordinarily give

effect to that plain meaning.” Id. In interpreting the literal text of a statute, we must

“presume that every word in a statute has been used for a purpose and that each word, phrase,

clause, and sentence should be given effect if reasonably possible.” State v. Hardy, 963
S.W.2d 516, 520 (Tex. Crim. App. 1997). We read words and phrases in context and

construe them according to the rules of grammar and common usage. Yazdchi v. State, 428
S.W.3d 831, 837 (Tex. Crim. App. 2014). Courts may consult standard dictionaries in

determining the fair, objective meaning of undefined statutory terms. Clinton v. State, 354
S.W.3d 795, 800 (Tex. Crim. App. 2011).

       However, if a statute’s language is ambiguous, or if application of the statute’s plain

meaning would lead to an absurd result that the Legislature could not possibly have intended,

then a court may consider extra-textual factors. Boykin, 818 S.W.2d at 785-86. A statute is

ambiguous when it “may be understood by reasonably well-informed persons in two or more

different senses.” Bryant v. State, 391 S.W.3d 86, 92 (Tex. Crim. App. 2012); see also Baird

v. State, 398 S.W.3d 220, 229 (Tex. Crim. App. 2013) (statute is ambiguous when the
                                                                                             Lang - 10

language it employs is “reasonably susceptible to more than one understanding”). On the

other hand, a statute is unambiguous when it reasonably permits no more than one

understanding. State v. Neesley, 239 S.W.3d 780, 783 (Tex. Crim. App. 2007). Extra-textual

factors that we may consider include (1) the object sought to be attained by the Legislature;

(2) the circumstances under which the statute was enacted; (3) the legislative history; (4) the

common law or former statutory provisions, including laws on the same or similar subjects;

(5) the consequences of a particular construction; (6) the administrative construction of the

statute; and (7) the title or caption, preamble, and any emergency provision. TEX. GOV’T

CODE § 311.023; Arteaga v. State, 521 S.W.3d 329, 334 (Tex. Crim. App. 2017). Statutory

construction is a question of law that we review de novo. Ramos v. State, 303 S.W.3d 302,

306 (Tex. Crim. App. 2009).

       B. Analysis of Elements of Organized Retail Theft

       In pertinent part, the elements of the offense of organized retail theft are:

       (b) A person commits an offense if the person intentionally conducts,
       promotes, or facilitates an activity in which the person receives, possesses,
       conceals, stores, barters, sells, or disposes of:
       (1) stolen retail merchandise[.]

T EX. P ENAL C ODE § 31.16(b).4


4
       The range of punishment for the offense is determined by the total value of the merchandise
involved in the activity. TEX . PENAL CODE § 31.16(c). The statute further provides for an increased
range of punishment if certain aggravating factors are present, including that the person “organized,
supervised, financed, or managed one or more other persons engaged in an activity described by
Subsection (b),” or tampered with a theft detector device or fire exit alarm or caused a fire exit alarm
to sound during the commission of the offense. Id. § 31.16(d)(1), (d)(2). We note that, since the time
of appellant’s conduct in 2013, the Legislature has amended the organized retail theft statute once
                                                                                           Lang - 11

       Examining the statutory text as it would apply to these circumstances, we determine

that it is susceptible of more than one reasonable interpretation, thereby rendering it

ambiguous. The statutory language refers to an “activity” involving “stolen retail

merchandise.” Id. By its use of the past participle of steal (e.g., “stolen”), the statute

indicates that whatever “activity” is covered takes place with respect to retail merchandise

that has already been stolen. The question then arises as to what type of “activity” would

suffice to satisfy the statute’s requirements. Is it enough, as the court of appeals suggested,

for a person to shoplift items of retail merchandise and then attempt to leave the store with

the stolen items, thereby conducting an activity (leaving the store) in which the person

possesses the retail merchandise she has just stolen? See id.; Lang, 2017 WL 1833477, at *7.

Or, on the other hand, as appellant suggests, does the entire statutory phrase, “intentionally

conducts, promotes, or facilitates an activity in which the person receives, possesses,

conceals, etc. . . . stolen retail merchandise,” indicate that the statute requires proof of some

activity distinct from the conduct inherent in shoplifting itself—that is, does the statute

require proof of something more than the mere continued possession of stolen retail

merchandise during an attempt to leave the store following the simple act of shoplifting? An

examination of the ordinary meanings of the statutory terms is unhelpful in resolving this



by altering the dollar amounts in subsection (c) that determine the level of the offense. See id. §
31.16(c)(1)-(c)(7) (providing for offense level ranging from Class C misdemeanor to first-degree
felony depending on total value of retail merchandise involved in the activity). Because the statutory
amendments do not affect our analysis of appellant’s sufficiency challenge, we cite to the current
version of the statute.
                                                                                         Lang - 12

dispute because the definitions for those terms might reasonably support either

interpretation.5 Because both views of the statutory language are plausible ones, we must

consult extra-textual considerations to discern the Legislature’s intent for the meaning of the

statute. See Boykin, 818 S.W.2d at 785-86.

       C. Analysis of Extra-Textual Factors

       In evaluating ambiguous statutory language in light of extra-textual considerations,

we may consider, among other matters, the object sought to be attained by the Legislature;

the circumstances under which the statute was enacted; and the legislative history. See T EX.

G OV’T C ODE § 311.023; Arteaga, 521 S.W.3d at 334. Our analysis of the legislative history

below encompasses all of these considerations and shows that this statute was not intended

to criminalize every act of ordinary shoplifting, but was instead intended to target

professional crime rings involved in the large-scale theft and reselling of stolen retail

merchandise.

       As of the time of its original enactment in 2007, the legislative history shows that the

5

       •       Conducts: “to have the direction of; run, manage, direct”; “treat, handle, execute”;
               “to direct as a leader the performance or execution of”; WEBSTER’S NEW
               INTERNATIONAL DICTIONARY 474 (3d ed. 2002).
       •       Promotes: “to contribute to the growth, enlargement, or prosperity of; further,
               encourage”; “to bring or help to bring into being, launch.” Id. at 1815.
       •       Facilitates: “to make easier or less difficult: [to] free from difficulty or
               impediment.” Id. at 812.
       •       Activity: “the quality or state of being active”; “an occupation, pursuit, or
               recreation in which a person is active.” Id. at 22. “Active,” in turn, may mean
               “engaged in an action or activity, participating”; “having practical operation or
               results; effective”; “marked by present operation, transaction, movement, or use.”
               Id.
                                                                                    Lang - 13

organized retail theft statute was intended to reach conduct distinct from that of an ordinary

shoplifter acting alone. The House Criminal Jurisprudence Committee Bill Analysis for

House Bill 3584 stated,

       Organized retail crime is distinct from petty shoplifting in that it involves
       professional theft rings that move quickly from community to community and
       across county lines to steal large amounts of merchandise. This criminal
       activity requires many thieves (boosters) organized by a central figure (fence)
       that pays the boosters pennies on the dollar, then repackages and resells the
       merchandise through alternate distribution channels to the general public.

Bill Analysis, House Criminal Jurisprudence Committee, H.B. 3584, 80th Leg., R.S. (2007).

The corresponding Senate Research Center report similarly stated, “Organized retail theft is

a highly organized criminal activity that depends on many thieves organized by a central

‘fence’ who collects the stolen merchandise and then resells it to the general public.” Bill

Analysis, Senate Research Center, H.B. 3584, 80th Leg., R.S. (2007). These sources suggest

that the Legislature’s primary concern in enacting the statute was on targeting organized

retail theft crimes, as well as the post-theft transfer and reselling of retail goods by such

groups, rather than a concern for the conduct of petty shoplifters acting alone.

       Subsequent legislative history from the 2011 amendments to the statute also support

this understanding of the legislative intent underlying the statute. The Senate Research

Center bill analysis for the amendments echoed the original legislative intent by noting that

organized retail crime “is the orchestrated scheme to convert stolen goods to cash. It can

generally be described as professional burglars, boosters, cons, thieves, fences and resellers

conspiring to steal and sell retail merchandise obtained from retail establishments by theft
                                                                                       Lang - 14

or deception.” Senate Research Center, Bill Analysis, H.B. 2482, 82nd Leg., R.S. (2011).

The bill analysis continued, “H.B. 2482 targets the patterns of these crimes committed by

corrupt enterprises by allowing the major players and ring leaders to be held accountable.

This bill makes it a crime to receive the stolen goods; intentionally conduct, promote, or

facilitate the corrupt activity; or be employed by or associated with the enterprise by

engaging in the activity.” Id.

       The legislative history suggests that the purpose of the 2011 amendments was not to

ensnare the conduct of petty shoplifters, but was instead to “impose stronger punishment and

penalties on these large-scale organized retail thefts because they lead to retail business

losses and closings, the loss of jobs, and the loss of sales tax revenue, which in turn will have

a devastating effect on Texas’ economy.” House Criminal Jurisprudence Committee Report

(Substituted), C.S.H.B. 2482, 82nd Leg., R.S. (2011).

       The legislative history from 2011 further reveals that the amendment’s removal of the

$1,500 minimum value threshold for this statute and the lowering of the overall value

amounts that determine the range of punishment were intended to provide greater distinction

between ordinary theft and organized retail theft. The House Research Organization noted

that supporters of the legislation had made the following assertions:

       Creating misdemeanor charges for organized retail theft under $500 and
       lowering the value ladder on all felony charges would provide the stiffer
       penalties that are warranted for this crime. Prosecutors currently do not use the
       organized retail theft statute frequently because the penalties are the same as
       for general theft.
                                                                                              Lang - 15

        The con artists who commit this crime are very aware of the current $1,500
        threshold for organized retail theft and adroitly stay just beneath it, knowing
        that if they get caught they will get the equivalent of a traffic ticket and can
        keep stealing. These criminals consider this a low-risk and high-reward crime;
        they often steal $10,000 to $20,000 worth of merchandise in a single day.
        Making the penalties steeper would deter them from committing this serious
        crime. . . .

House Research Organization, Bill Analysis, H.B. 2482, 82nd Leg., R.S. (2011).

        Considering this clear legislative history in conjunction with the ambiguous statutory

language described above, we conclude that it supports the view that the organized retail

theft statute was not intended to apply to the conduct of an ordinary shoplifter acting alone.

The legislative history indicates that the crime of organized retail theft was intended to be

distinct from “petty shoplifting” and that the statute was enacted for the purpose of targeting

professional theft rings involved in the large-scale theft, transfer, repackaging, and reselling

of stolen retail merchandise. Frequently, the targeted activity would involve coordinated

effort by multiple individuals.6 Nothing about the legislative history signals that this statute




6
        Appellant presents a number of arguments in her brief asserting that, in light of the legislative
history, the statute should be construed to require proof of a collaborative or group effort. The court
of appeals expressly rejected this argument, noting that the statute’s language does not contain any
such express requirement. See Lang, 2017 WL 1833477, at *6. We conclude that we need not
definitively resolve whether the statute would require proof of collaborative or group activity at this
juncture because we can resolve appellant’s complaint on the more straightforward basis that the
statute does not cover ordinary shoplifting by a single actor. We leave for another day the more
precise contours of what types of activities are covered by the statute, including whether the statute
requires a showing of group effort. Contrary to the suggestion by the dissenting opinion, nothing
in this opinion should be interpreted as holding that the statute requires proof of collaborative or
group effort to support a conviction. We are not reaching that question and limit our holding today
to concluding that the conduct of a solitary shoplifter who steals retail items and then attempts to
leave the store with those items does not establish the offense of organized retail theft.
                                                                                      Lang - 16

was intended to broadly apply to all people who commit ordinary shoplifting of retail

merchandise. Accordingly, we conclude that the proper interpretation of the statutory phrase

“intentionally conducts, promotes, or facilitates an activity in which the person receives,

possesses, conceals, stores, barters, sells, or disposes of stolen retail merchandise,” requires

proof of conducting, promoting, or facilitating some activity distinct from the mere activity

inherent in the ordinary shoplifting of retail items by a single actor. See T EX. P ENAL C ODE

§ 31.16(b)(1).

       In view of these considerations, we hold that the court of appeals erred by concluding

that the organized retail theft statute plainly permits appellant’s conviction under these

circumstances. Based on the foregoing analysis, we conclude that appellant’s conduct in

stealing items from HEB and then attempting to leave the store with those items does not

establish that she intentionally conducted, promoted, or facilitated an activity in which she

received, possessed, concealed, stored, bartered, sold, or disposed of stolen retail

merchandise. See id. As we have explained above, the statute requires proof of some

activity undertaken with respect to stolen retail merchandise that goes beyond the conduct

inherent in ordinary shoplifting. The record here fails to include any such proof. We hold

that the evidence is insufficient to support appellant’s conviction for organized retail theft,

and we therefore sustain her second and third grounds for review challenging the court of

appeals’s sufficiency analysis.

       D. Remaining Issues
                                                                                      Lang - 17

       Having determined that the evidence is legally insufficient to support appellant’s

conviction, we need not reach her first ground in her petition for discretionary review. In that

ground, appellant contends that this Court should abandon the rule that prohibits

consideration of extra-textual sources except in the event of an ambiguity in the statutory

language or an absurd result that the Legislature could not possibly have intended. See

Boykin, 818 S.W.2d at 785. Given our resolution of the other grounds in appellant’s favor,

we find it unnecessary to revisit our precedent in this area at this juncture, and we will not

consider appellant’s arguments with respect to this issue.

       The question remains of what remedy is proper under these circumstances. In this

case, appellant has conceded that the evidence is sufficient to show that she committed

conduct that would amount to theft. See T EX. P ENAL C ODE § 31.03(a). This Court has held

that, when the evidence is deemed legally insufficient to support a person’s conviction for

a greater offense, but the analysis as to insufficiency raises the possibility that the record

establishes the person is nevertheless guilty of some lesser-included offense, the appellate

court should consider reforming the judgment to a lesser-included offense before rendering

a judgment of acquittal. See Thornton v. State, 425 S.W.3d 289, 299-300 (Tex. Crim. App.

2014). The parties have not briefed this issue in this Court, and we decline to address this

question in the first instance. Accordingly, we remand the case to the court of appeals for

it to consider this matter with the benefit of briefing from the parties.

                                       III. Conclusion
                                                                                     Lang - 18

       Based on our conclusion that the evidence is legally insufficient to support appellant’s

conviction for the offense of organized retail theft, we reverse the judgment of the court of

appeals upholding her conviction. We remand this case to the court of appeals for it to

consider whether the judgment of conviction should be reformed to any lesser included

offense.


Delivered: November 21, 2018
Publish